FILED
                                                                               April 20, 2022
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA



                              STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

JOHN JUDE,
Claimant Below, Petitioner

vs.)   No. 21-0110 (BOR Appeal No. 2055611)
                   (Claim No. 2018013970)

SPARTAN MINING COMPANY,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner John Jude, by Counsel Lori J. Withrow, appeals the decision of the West Virginia
Workers’ Compensation Board of Review (“Board of Review”). Spartan Mining Company, by
Counsel Sean Harter, filed a timely response.

       The issues on appeal are an additional compensable condition, medical benefits, and
temporary total disability benefits. The claims administrator denied a request for a neurosurgical
consultation on July 17, 2019. On September 9, 2019, the claims administrator denied the addition
of thoracic disc protrusion to the claim. The claims administrator denied a request for an
EMG/NCS on September 10, 2019. On December 16, 2019, the claims administrator closed the
claim for temporary total disability benefits. The Workers’ Compensation Office of Judges
(“Office of Judges”) affirmed the decisions in its August 13, 2010, Order. The Order was affirmed
by the Board of Review on January 21, 2021.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:



                                                 1
              (c) In reviewing a decision of the Board of Review, the Supreme Court of
       Appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning, and conclusions . . . .

               (d) If the decision of the board represents an affirmation of a prior ruling by
       both the commission and the Office of Judges that was entered on the same issue
       in the same claim, the decision of the board may be reversed or modified by the
       Supreme Court of Appeals only if the decision is in clear violation of constitutional
       or statutory provision, is clearly the result of erroneous conclusions of law, or is
       based upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo
       reweighing of the evidentiary record . . . .

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. Jude, an underground coal miner, injured his cervical, thoracic, and lumbar spine when
the channel locks he was using slipped, causing him to fall backwards and land on a rock on
December 8, 2017. Mr. Jude had preexisting back issues that began long before the compensable
injury occurred. An October 5, 2011, treatment note from Family Healthcare Associates indicates
Mr. Jude was still having back and leg symptoms. Thoracic spine x-rays were performed on
November 8, 2011, due to low back pain with radiculopathy. The x-ray showed mild joint space
narrowing at the lower thoracic levels. A November 10, 2011, treatment note from Family
Healthcare Associates indicates Mr. Jude was seen for lumbar pain with radiculopathy. He returned
on November 14, 2011, with the same complaints. October 14, 2013, lumbar x-rays showed
degenerative joint disease bilaterally at L5-S1. A lumbar MRI was performed on October 22, 2013,
due to persistent low back pain following an October 13, 2013, lifting injury. The MRI showed an
unchanged T12-L1 disc protrusion and left L5-S1 disc osteophyte complex causing moderate
neural foraminal stenosis. There was no evidence of acute injury. Finally, in a March 10, 2014,
treatment note, Jackie Shorter Jr., PA-C, diagnosed lumbar sprain and stated that Mr. Jude was
unable to work for four more weeks. Mr. Jude returned on April 1, 2014, and was diagnosed with
lumbago.

        Mr. Jude completed an Employees’ and Physicians’ Report of Injury on December 8, 2017,
indicating he injured his entire back when channel locks slipped off a lapping belt and threw him
backwards. He landed on top of a rock. The physicians’ section lists the diagnoses as lumbar,
cervical, and thoracic spine sprains. Mr. Jude was to remain off of work from December 11, 2017,
until December 25, 2017. The claims administrator rejected the claim on January 4, 2018. On
January 22, 2018, Mr. Jude sought treatment from Family Healthcare Associates for lumbago and
lumbar strain, among other things. A thoracic spine MRI, performed on April 3, 2018, showed
small disc protrusions at T1-2 and T6-7. At T9-11 there was a small syrinx noted. Mild
degenerative changes with disc space narrowing were also noted.
                                                 2
        In a February 14, 2019, Independent Medical Evaluation, Prasadarao Mukkamala, M.D.,
noted that prior to the alleged injury, Mr. Jude had evidence of degenerative thoracic and
degenerative spine spondyloarthropathy, as noted in medical records as early as 2011. Dr.
Mukkamala opined that there was no credible evidence that Mr. Jude sustained a compensable
injury on December 8, 2017. Dr. Mukkamala stated that Mr. Jude had reached maximum medical
improvement for his reported symptoms and required no further treatment.

         The Office of Judges reversed the rejection of the claim and held the claim compensable
for strain of the muscle, facia, and tendon of the neck, thorax back wall, and lower back in its June
5, 2019, Order. On July 2, 2019, the claims administrator granted temporary total disability
benefits from December 11, 2017, through January 26, 2018.

        Ronald Fadel, M.D., performed a Utilization Review on July 13, 2019, in which he opined
that the mechanism of injury appeared to be blunt force trauma after Mr. Jude fell backwards. Dr.
Fadel stated that a neurosurgical consultation seems to be necessary for Mr. Jude due to a finding
of a syrinx; however, such condition is acquired and not the result of the compensable injury.
Therefore, the referral should be denied. The claims administrator denied a request for a
neurosurgical consultation on July 17, 2019.

        In an August 28, 2019, Diagnosis Update, Dr. Muscari stated that thoracic disc protrusion
should be added to the claim. Mr. Jude returned to PA-C Shorter on August 29, 2019. He reported
that he still had back pain with radiculopathy, numbness, and range of motion loss. Mr. Shorter
diagnosed neck, thoracic, and lumbar strains. The claims administrator denied the addition of
thoracic disc protrusion to the claim on September 9, 2019. On September 10, 2019, the claims
administrator denied a request for an EMG/NCS. In a September 18, 2019, letter, Dr. Muscari
stated that he was unable to give an updated treatment plan for Mr. Jude until such time that a
neurosurgical consultation and an EMG/NCS were performed.

        Joseph Grady, M.D., performed an Independent Medical Evaluation on October 15, 2019,
in which he diagnosed neck sprain, thoracic sprain superimposed on degenerative changes, and
lumbar sprain superimposed on degenerative changes. Dr. Grady found no definite radiculopathy
on evaluation. Mr. Jude had reached maximum medical improvement for the compensable injury
and assessed 8% impairment. The claims administrator closed the claim for temporary total
disability benefits on December 16, 2019.

         In its August 13, 2020, Order, the Office of Judges affirmed the claims administrator’s
decisions denying a request for a neurosurgical consultation, denying the addition of thoracic disc
protrusion to the claim, denying a request for an EMG/NCS, and closing the claim for temporary
total disability benefits. Regarding the addition of thoracic disc protrusion to the claim, the Office
of Judges found that imaging studies from as early as 2011 show preexisting thoracic disc
abnormalities, including a T12-L1 disc abnormality found in an October 22, 2013, MRI. The
Office of Judges noted that an MRI taken shortly after the compensable injury showed thoracic
degenerative changes. Further, evaluations by Drs. Mukkamala, Grady, and Fadel all indicate Mr.
                                                  3
Jude had preexisting thoracic disc issues. The Office of Judges concluded that thoracic disc
protrusion should not be added to the claim because the condition was not the result of the
compensable injury.

        Regarding the requested neurosurgical consultation and EMG/NCS, the Office of Judges
concluded that such treatment was not necessary for a compensable condition. Dr. Fadel opined in
his record review that such treatment was not necessary for the compensable strains. Further, the
consultation was necessitated by the finding of a syrinx, an acquired, noncompensable condition.
The Office of Judges noted that in his evaluation, Dr. Grady found that Mr. Jude had reached
maximum medical improvement and required no further treatment. The Office of Judges found
that Dr. Muscari recommended a neurosurgical consultation and EMG/NCS based on the T12-L1
disc protrusion. Because the condition is not compensable and unrelated to the compensable injury,
the requested treatment was found to be properly denied. The Office of Judges also determined
that the claim was properly closed for temporary total disability benefits because Mr. Jude reached
maximum medical improvement as found by Dr. Grady on October 15, 2019. The Board of Review
adopted the findings of fact and conclusions of law of the Office of Judges and affirmed its Order
on January 21, 2021.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The standard for adding an additional compensable condition to
a claim is the same as for compensability. For an injury to be compensable it must be a personal
injury that was received in the course of employment, and it must have resulted from that
employment. Barnett v. State Workmen’s Comp. Comm’r, 153 W. Va. 796, 172 S.E.2d 698 (1970).
A preponderance of the evidence indicates that the thoracic disc protrusion preexisted the claim
and inclusion of the diagnosis in the claim was properly denied. Regarding the requested medical
treatment, pursuant to West Virginia Code § 23-4-1(a) workers’ compensation benefits shall be
provided to those employees who have received personal injuries in the course of and as a result
of their covered employment. West Virginia Code § 23-4-3(a)(1) provides that the claims
administrator must provide medically related and reasonably required sums for healthcare services,
rehabilitation services, durable medical and other goods, and other supplies. The medical evidence
indicates that the requested treatment is not necessitated by a compensable injury, but rather, it is
aimed at treating noncompensable conditions. Finally, pursuant to West Virginia Code § 23-4-7a,
temporary total disability benefits will cease when Mr. Jude has reached maximum medical
improvement, has been released to return to work, or has returned to work, whichever occurs first.
Mr. Jude was found to be at maximum medical improvement by Dr. Grady on October 15, 2019.
Therefore, temporary total disability benefits were properly suspended.


                                                                                          Affirmed.
ISSUED: April 20, 2022




                                                 4
CONCURRED IN BY:
Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats, sitting by temporary assignment




                                              5